UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 05-1447



BISHOP COAL COMPANY,

                Petitioner,

          v.


NORA L. HORNE, Surviving Spouse of David Horne; DIRECTOR,
OFFICE OF WORKERS’ COMPENSATION PROGRAMS,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(04-0460-BLA)


Submitted:   September 5, 2008          Decided:   September 17, 2008


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Douglas A. Smoot, William S. Mattingly, Kathy L. Snyder, JACKSON
KELLY PLLC, Morgantown, West Virginia, for Petitioner. Howard M.
Radzely, Solicitor of Labor, Donald S. Shire, Associate Solicitor,
Christian P. Barber, Barry H. Joyner, UNITED STATES DEPARTMENT OF
LABOR, Washington, D.C.; Joseph E. Wolfe, W. Andrew Delph, Jr.,
WOLFE, WILLIAMS & RUTHERFORD, Norton, Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Bishop Coal Company seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

award of survivor’s black lung benefits pursuant to 30 U.S.C.

§§ 901-945 (2000).    Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error. Accordingly, we deny the petition for review for

the reasons stated by the Board.   Bishop Coal Co. v. Horne, No. 04-

0460-BLA (B.R.B. Feb. 24, 2005).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                      PETITION DENIED




                                   2